PER CURIAM:
Clifton Harris petitions for a writ of mandamus, alleging the district court has unduly delayed in ruling on his motion to stay his federal habeas corpus petition. That motion was filed in the district court in November 2003, and was supported by additional pleadings in January 2004. He seeks an order from this court directing *447the district court to act. We find there has been no undue delay in the district court. Accordingly, although we grant leave to proceed in forma pauperis, we deny Harris’s motion to appoint counsel and deny the mandamus petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED